       Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 1 of 24 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHELLE TENZER-FUCHS, on behalf of                                    :
herself and all others similarly situated,                             :
                                                                       :   No.: ___________________
                               Plaintiff,                              :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :
                                                                       :    JURY TRIAL DEMANDED
SYMBIOME, INC.,                                                        :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                     INTRODUCTION
1.        Plaintiff Michelle Tenzer-Fuchs (hereinafter “Plaintiff”), on behalf of herself and others

          similarly situated, brings this civil rights action against Defendant SYMBIOME, INC., for

          its failure to design, construct, maintain, and operate its website to be fully accessible to

          and independently usable by Plaintiff and other blind or visually-impaired people.

2.        Plaintiff is a visually-impaired and legally blind person who suffers from what constitutes

          a “qualified disability” under the Americans with Disabilities Act of 1990 (“ADA”) and

          thus requires screen-reading software to read website content using her computer. Plaintiff

          uses the terms “blind” or “visually-impaired” to refer to all people with visual impairments

          who meet the legal definition of blindness in that they have a visual acuity with correction

          of less than or equal to 20 x 200. Some blind people who meet this definition have limited

          vision while others are completely impaired and have no vision.

3.        Defendant’s denial of full and equal access to its website, and therefore denial of its goods

          and services offered thereby, is a violation of Plaintiff’s rights under the ADA.




                                                                -1-
     Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 2 of 24 PageID #: 2




4.    Because Defendant’s website, www.symbiome.com (the “Website” or “Defendant’s

      website”), is not equally accessible to blind and visually-impaired consumers, it violates

      the ADA. Defendant’s website contains various access barriers that make it extremely

      difficult – if not impossible – for blind and visually-impaired consumers to attempt to

      complete a transaction.

5.    Plaintiff seeks a permanent injunction to initiate a change in Defendant’s corporate

      policies, practices, and procedures so that Defendant’s website will become and remain

      accessible to blind and visually-impaired consumers.

                                JURISDICTION AND VENUE
6.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42 U.S.C. § 12181,

      et seq., and 28 U.S.C. § 1332.

7.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s pendent

      claims under the New York State Human Rights Law (“NYSHRL”), Article 15 of N.Y.

      Executive Law § 290 et seq., and the New York City Human Rights Law (“NYCHRL”),

      N.Y.C. Admin. Code § 8-101 et seq.

8.    Venue is proper in this district under 28 U.S.C. §1391(a)(2) because a substantial part of

      the acts and omissions giving rise to Plaintiff’s claims occurred in this District. Defendant

      has also been and is continuing to commit the alleged acts and omissions in this District

      that caused injury and violated Plaintiff’s rights and the rights of other disabled individuals.

      Courts have repeatedly held that the District in which Plaintiff tried and failed to access

      the Website is a proper venue for a suit such as this one, “although the Website may have

      been created and operated outside of the District, [because] the attempts to access the

      Website in [this District] are part of the sequence of events underlying the claim. Therefore,


                                                -2-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 3 of 24 PageID #: 3




       venue is proper in [this District].” Access Now, Inc. v. Otter Products, LLC, 280 F.Supp.3d

       287, 294 (D. Mass. 2017).

9.     Defendant is also subject to personal jurisdiction in this District. Defendant has been, and

       is presently, committing the acts and omissions alleged herein in the Eastern District of

       New York, causing injury and violating the rights guaranteed to Plaintiff and other blind

       or visually-impaired-consumers under the ADA, NYSHRL, and the NYCHRL. On several

       separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

       goods, and services offered to the general public on Defendant’s Website here in Nassau

       County due to the Website’s accessibility errors and barriers. Accordingly, by neglecting

       to mitigate such errors and barriers, Defendant is actively and unlawfully deterring Plaintiff

       and other blind or visually-impaired consumers here in Nassau County from accessing its

       Website and utilizing the facilities, goods, or services offered thereon.

10.    This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

       2202.

                                             PARTIES
11.    Plaintiff Michelle Tenzer-Fuchs, at all relevant times, has been a resident of Nassau

       County, New York.

12.    Plaintiff is legally blind, visually-impaired, and handicapped person, making her a member

       of a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the

       regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the NYSHRL,

       and the NYCHRL. Plaintiff, Michelle Tenzer-Fuchs, cannot use a computer without the

       assistance of screen-reading software. Plaintiff has been denied the full enjoyment of the

       facilities, goods, and services offered on www.symbiome.com as a result of the

       accessibility barriers that permeate the site.


                                                 -3-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 4 of 24 PageID #: 4




13.    Defendant is and was at all relevant times a Delaware Corporation doing business in New

       York.

14.    Defendant     owns,    manages,     controls,   and    maintains     its   public   Website,

       www.symbiome.com, and the facilities, goods, and services offered thereupon, which

       qualify Defendant’s Website as a place of public accommodation within the definition of

       Title III of the ADA, 42 U.S.C. § 12181(7).

15.    Under the law, Websites which hold themselves out to be “places of exhibition and

       entertainment,” “places of recreation,” and/or “service establishments” are, by legal

       definition, places of public accommodation. 28 CFR §§ 36.201 (a); 42 U.S.C. § 12181 (7).

                                     NATURE OF ACTION
16.    The Internet is a significant source of information, constituting both a channel leading to

       endless discoveries, and a tool that can be actively used for conducting business, shopping,

       learning, banking, researching, as well as for accomplishing many other activities, by

       sighted, blind, and visually-impaired persons alike.

17.    Although the Internet has been vital to human life for some time now, it has become

       exponentially more essential since the emergence of the COVID-19 pandemic. As this

       pandemic swept the globe, the world has shifted to an almost entirely online model. It is

       now essential for restaurants to have a website for customers to place pick-up and delivery

       orders. Entertainment venues have had to adapt to being able to deliver performances to

       their audiences via their websites or an online streaming service. Educational institutions

       of all levels have had to shift away from classroom teaching entirely and replace it with

       completely virtual instruction, often for the first time in their histories. And additionally,

       due to store closures and new building capacity limitations, a large majority of stores and

       other service-focused businesses today must now rely on their websites to serve as the main


                                                -4-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 5 of 24 PageID #: 5




       point of contact and sale between their business and consumers. And in order for blind and

       visually-impaired individuals to engage in all of these newly networked aspects of our

       world today, websites must be accessible to screen-reading software.

18.    Blind and visually-impaired users of Windows operating system computers and devices

       have several screen-reading software programs available to them. Some of these programs

       are available for purchase and other programs are available for subscription, but they all

       work in largely the same ways: they read and/or describe the contents of a webpage to the

       blind or visually-impaired users trying to access it. Job Access With Speech (“JAWS”),

       and NonVisual Desktop Access (“NVDA”) are among the most popular.

19.    By using keyboards in conjunction with one or more of the aforementioned software

       programs, blind and visually-impaired people have the ability to access websites and

       interact with them as would a sighted user, because the software can describe the visual

       information found on a computer screen or in some cases, can even display the content on

       a refreshable Braille display. Each of these kinds of technology is what is known as screen-

       reading software.

20.    Screen-reading software is currently the only method by which a blind or visually-impaired

       person may independently access the Internet. Unless websites are designed to be read by

       screen-reading software, blind and visually-impaired persons are unable to fully access

       websites, or the information, products, goods, and services contained therein.

21.    For screen-reading software to function, however, the information on a website must be

       capable of being rendered into text. If the website content is not capable of being rendered

       into text, a blind or visually-impaired user will not be able to access the same content

       available to sighted users.




                                               -5-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 6 of 24 PageID #: 6




22.    The international website standards organization, the World Wide Web Consortium,

       known throughout the world as W3C, has published version 2.1 of the Web Content

       Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

       making websites accessible to blind and visually-impaired people. These guidelines are

       universally followed by most large business entities and government agencies to ensure

       their websites are accessible.

23.    Non-compliant websites pose common access barriers to blind and visually-impaired

       persons. Common barriers encountered by blind and visually-impaired persons include,

       but are not limited to, the following:

              a.      Missing alternative text (“alt-text”) or text equivalent for every non-

              text element. Alt-text is an invisible code embedded beneath a graphical image on

              a website. Web accessibility requires that alt-text be coded with each picture so that

              screen-reading software can speak the alt-text where a sighted user sees pictures,

              which includes captcha prompts. Alt-text does not change the visual presentation,

              but instead, a text box shows when the cursor moves over the picture;

              b.      Videos that do not maintain audio descriptions;

              c.      Title frames that do not include text for identification and

              navigation;

              d.      Lack of equivalent text provided when using scripts;

              e.      Inaccessible forms that do not provide the same information and

              functionality available for sighted persons;

              f.      Information about the meaning and structure of content is not

              conveyed by more than the visual presentation of the content;




                                                -6-
Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 7 of 24 PageID #: 7




       g.      Text cannot be resized without assistive technology up to 200%

       without losing content or functionality;

       h.      If the content enforces a time limit, the user is not able to extend,

       adjust or disable it;

       i.      Web pages that do not have titles describing the topic or purpose;

       j.      The purpose of each link cannot be determined from the link text

       alone or from the link text and its programmatically determined link context;

       k.      One or more keyboard operable user interfaces lack a mode of

       operation where the keyboard focus indicator is discernible;

       l.      The default human language of each web page cannot be

       programmatically determined;

       m.      Changing the setting of a user interface component automatically

       causes a change of context that the user has not been advised of before using the

       component;

       n.      Labels or instructions are not provided when content requires user

       input, which includes captcha prompts that require the user to verify that she is not

       a robot;

       o.      In content implemented by using markup languages, elements do not

       have complete start and end tags, are not nested according to their specifications,

       contain duplicate attributes, and/or are not unique;

       p.      Inaccessible Portable Document Format (PDFs); and,

       q.      The name and role of all User Interface elements cannot be




                                         -7-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 8 of 24 PageID #: 8




              programmatically determined; items that can be set by the user cannot be

              programmatically set; and/or notification of changes to these items is not available

              to user agents, including via assistive technology.

                                   STATEMENT OF FACTS
24.    Defendant is an online retailer, specializing in skincare products. Defendant offers various

       naturally and scientifically formulated skincare products for sale online through its website,

       www.symbiome.com (its “Website”). Defendant owns, operates, manages, and controls

       www.symbiome.com, which allows Defendant to sell its skincare products on both a

       national and international scale. With few to no brick and mortar stores currently operating

       today, Defendant’s Website is an exclusive point of sale for Defendant’s products.

25.    Defendant’s Website is a commercial marketplace. The Website offers features of a

       physical marketplace in that it allows all consumers to browse goods and services, provides

       details about the products, notifies users of special sale or clearance items, and completes

       purchases of products, which Defendant will thereafter ensure the delivery of throughout

       the United States, including in New York State.

26.    Defendant’s Website is integrated with its retail business operations, serving as its gateway.

       The Website offers products and services for online sale and general delivery to the public.

       The Website offers features that ought to allow users to learn about Defendant’s products

       and services, browse for items and information, access navigation bar descriptions, prices,

       sales, coupons, and discount items, as well as to simply peruse the numerous items offered

       for sale. The features offered by www.symbiome.com include product descriptions,

       information about the company, review boards, and purchase portals.

27.    It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff and

       other blind or visually-impaired users access to its Website, thereby denying the facilities


                                                -8-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 9 of 24 PageID #: 9




       and services that are offered and integrated with its retail operations. Due to its failure and

       refusal to remove access barriers to its Website, Plaintiff and visually-impaired persons

       have been and are still being denied equal access to Defendant’s retail operations and the

       numerous facilities, goods, services, and benefits offered to the public through its Website.

28.    Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

       without the assistance of screen-reading software. Plaintiff has visited the Website on

       separate occasions using her NVDA screen-reader.

29.    During Plaintiff’s visits to the Website, www.symbiome.com, the last occurring in May of

       2021, Plaintiff encountered multiple access barriers which effectively denied her the full

       enjoyment of the goods and services of the Website. Plaintiff visited Defendant’s Website

       with an intent to browse and attempt to purchase a cruelty-free skin cleanser for sensitive

       skin. Despite her efforts, however, Plaintiff was denied an experience similar to that of a

       sighted individual due to the website’s lack of a range of features and accommodations,

       which effectively barred Plaintiff from being able to make her desired purchase.

30.    The issues started on the homepage of the site, where Plaintiff immediately found that she

       was unable to figure out how to navigate to other pages because her reader could not read

       the header at the top of the screen or the page options, even when she actually selected one

       rather than just hovering over it. The only thing Plaintiff could get her screen-reader to say

       when she interacted with the header was one completely unhelpful word: “graphic.”

31.    Because of the unreadable navigational buttons, Plaintiff was forced to employ a trial-and-

       error method of tabbing through the Website and selecting things at random to see where

       they would take her. Eventually, she found herself on a page listing a skincare product

       called “The Reset.” Interested in this product, Plaintiff hit the button her reader told her




                                                 -9-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 10 of 24 PageID #: 10




        said “Add to Cart,” but unfortunately, the page that opened was 100% unreadable to

        Plaintiff’s reader, leaving her confused and frustrated, and forcing her to abandon he

        attempted purchase.

32.     Upon information and belief, these issues on the Website indicate that the site is missing

        label elements or title attributes for each field. This is paralyzing for the visually-impaired

        because the screen reader fails to communicate the purpose of the page elements. It also

        leads to the user not being able to understand what he or she is expected to insert into the

        subject field.

33.     Additionally, during multiple visits to this Website, Plaintiff found that the images depicted

        on many of the pages were highly inaccessible – both because a lot of the images were

        unidentifiable by her screen-reader, and because many of them would flash, jump, or pop

        away when Plaintiff tabbed to them, which made it impossible for Plaintiff to zoom in on

        the image to even try to make it out.

34.     Plaintiff also found that although her reader was able to tell her that the Website does

        feature sections of product reviews, none of the actual reviews from customers were

        readable to her screen-reader

35.     These issues indicate that many features on Defendant’s Website lack alt. text, which is the

        invisible code embedded beneath a graphic or image. Due to this failure of the Website to

        adequately describe its content, Plaintiff’s NVDA reader was unable read reviews to her or

        differentiate between product images displayed onscreen.

36.     The Website also contained a host of broken links, which is a hyperlink to a non-existent

        or empty webpage. For the visually-impaired, this is especially paralyzing due to the

        inability to navigate or otherwise determine where one is on the website once a broken link




                                                 -10-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 11 of 24 PageID #: 11




        is encountered. For example, upon coming across a link of interest, Plaintiff was redirected

        to an error page. However, the screen-reader failed to communicate that the link was

        broken. As a result, Plaintiff could not get back to her original search.

37.     Plaintiff has made multiple attempts to complete a purchase on www.symbiome.com, most

        recently in May of 2021, but was unable to do so independently because of the many access

        barriers on Defendant’s website. These access barriers have caused www.symbiome.com

        to be inaccessible to, and not independently usable by, blind and visually-impaired persons.

38.     These access barriers effectively denied Plaintiff the ability to use and enjoy Defendant’s

        website the same way sighted individuals do. The access barriers Plaintiff encountered

        have caused a denial of Plaintiff’s full and equal access in the past, and now deter Plaintiff

        on a regular basis from accessing the Website.

39.     Due to the inaccessibility of Defendant’s Website, blind and visually-impaired customers

        such as Plaintiff, who need screen-readers, cannot fully and equally use or enjoy the

        facilities, products, and services Defendant offers to the public on its Website. The access

        barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in

        the past, and now deter Plaintiff on a regular basis from visiting the Website, presently and

        in the future.

40.     But for the Website’s access barriers, Plaintiff would have returned to and further utilized

        Defendant’s Website.

41.     If the Website was equally accessible to all, Plaintiff could independently navigate the

        Website and complete a desired transaction as sighted individuals do.




                                                 -11-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 12 of 24 PageID #: 12




42.     Through her attempts to use the Website, Plaintiff has actual knowledge of the access

        barriers that make these services inaccessible and independently unusable by blind and

        visually-impaired people.

43.     Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff and

        other visually-impaired consumers with equal access to the Website, Plaintiff alleges that

        Defendant has engaged in acts of intentional discrimination, including but not limited to

        the following policies or practices:

               a.      Constructing and maintaining a website that is inaccessible to

               visually-impaired individuals, including Plaintiff;

               b.      Failure to construct and maintain a website that is sufficiently intuitive

               so as to be equally accessible to visually-impaired individuals, including Plaintiff; and,

               c.      Failing to take actions to correct these access barriers in the face of

               substantial harm and discrimination to blind and visually-impaired consumers, such

               as Plaintiff, as a member of a protected class.

44.     Defendant, therefore, uses standards, criteria, or methods of administration that have the effect

        of discriminating or perpetuating the discrimination of others, as alleged herein.

45.     The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

        relevant part, the ADA requires:

               In the case of violations of . . . this title, injunctive relief shall include
               an order to alter facilities to make such facilities readily accessible
               to and usable by individuals with disabilities . . . Where appropriate,
               injunctive relief shall also include requiring the . . . modification of
               a policy . . .

                                                                        42 U.S.C. § 12188(a)(2).




                                                   -12-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 13 of 24 PageID #: 13




46.     Because Defendant’s Website has never been equally accessible, and because Defendant

        lacks a corporate policy that is reasonably calculated to cause its Website to become and

        remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent

        injunction requiring:

               a. that Defendant retain a qualified consultant acceptable to Plaintiff (“Mutually

                   Agreed Upon Consultant”) who shall assist it in improving the accessibility of its

                   Website so the goods and services on them may be equally accessed and enjoyed

                   by individuals with vision-related disabilities;

               b. that Defendant work with the Mutually Agreed Upon Consultant to ensure that all

                   employees involved in website development and content development be given

                   web accessibility training on a periodic basis, including onsite training to create

                   accessible content at the design and development stages;

               c. that Defendant work with the Mutually Agreed Upon Consultant to perform an

                   automated accessibility audit on a periodic basis to evaluate whether Website may

                   be equally accessed and enjoyed by individuals with vision-related disabilities on

                   an ongoing basis;

               d. that Defendant work with the Mutually Agreed Upon Consultant to perform end-

                   user accessibility/usability testing on a periodic basis with said testing to be

                   performed by individuals with various disabilities to evaluate whether Website may

                   be equally accessed and enjoyed by individuals with vision-related disabilities on

                   an ongoing basis;

               e. that Defendant work with the Mutually Agreed Upon Consultant to create an

                   accessibility policy that will be posted on its Website, along with an e-mail address

                   and tollfree phone number to report accessibility-related problems; and



                                                 -13-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 14 of 24 PageID #: 14




               f. that Plaintiff, their counsel, and its experts monitor Defendant’s Website for up to

                   two years after the Mutually Agreed Upon Consultant validates it is free of

                   accessibility errors/violations to ensure it has adopted and implemented adequate

                   accessibility policies.


47.     Although Defendant may currently have centralized policies regarding maintaining and

        operating its Website, Defendant lacks a plan and policy reasonably calculated to make

        them fully and equally accessible to, and independently usable by, blind and other visually-

        impaired consumers.

48.     Defendant has, upon information and belief, invested substantial amounts of money in

        developing and maintaining its Website and, through the site, has generated significant

        revenue. The invested amounts are far greater than the associated cost of making their

        Website equally accessible to visually-impaired consumers.

49.     Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

        be unable to independently use the Website, violating their rights.

                                CLASS ACTION ALLEGATIONS
50.     Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a nationwide

        class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

        States who have attempted to access Defendant’s Website and as a result have been denied

        access to the equal enjoyment of goods and services, during the relevant statutory period.

51.     Plaintiff, on behalf of herself and all others similarly situated, seeks certify a New York City

        subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of

        New York who have attempted to access Defendant’s Website and as a result have been denied




                                                 -14-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 15 of 24 PageID #: 15




        access to the equal enjoyment of goods and services offered, during the relevant statutory

        period.

52.     Common questions of law and fact exist amongst Class, including:

                  a.     Whether Defendant’s Website is a “public accommodation” under

                  the ADA;

                  b.     Whether Defendant’s Website is a “place or provider of public

                  accommodation” under the NYSHRL and the NYCHRL;

                  c.     Whether Defendant’s Website denies the full and equal enjoyment

                  of its products, services, facilities, privileges, advantages, or accommodations to

                  people with visual disabilities, violating the ADA; and

                  d.     Whether Defendant’s Website denies the full and equal enjoyment

                  of its products, services, facilities, privileges, advantages, or accommodations to

                  people with visual disabilities, violating the NYSHRL and the NYCHRL.

53.     Plaintiff’s claims are typical of the Class. The Class, similarly to Plaintiff, are severely

        visually-impaired or otherwise blind and likewise claim that Defendant has violated the

        ADA, NYSHRL, and the NYCHRL by failing to update or remove access barriers on its

        Website so either can be independently accessible to the Class.

54.     Plaintiff will fairly and adequately represent and protect the interests of the Class Members

        because Plaintiff has retained and is represented by counsel competent and experienced in

        complex class action litigation, and because Plaintiff has no interests antagonistic to the

        Class Members. Class certification of the claims is appropriate under Fed. R. Civ. P.

        23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to




                                                 -15-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 16 of 24 PageID #: 16




        the Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff

        and the Class as a whole.

55.     Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

        and legal questions common to Class Members predominate over questions affecting only

        individual Class Members, and because a class action is superior to other available methods

        for the fair and efficient adjudication of this litigation.

56.     Judicial economy will be served by maintaining this lawsuit as a class action in that it is

        likely to avoid the burden that would be otherwise placed upon the judicial system by the

        filing of numerous similar suits by people with visual disabilities throughout the United

        States.

                               FIRST CAUSE OF ACTION
                      VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
57.     Plaintiff, on behalf of herself and the Class Members, repeats and realleges every allegation

        of the preceding paragraphs as if fully set forth herein.

58.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

                  No individual shall be discriminated against on the basis of
                  disability in the full and equal enjoyment of the goods, services,
                  facilities, privileges, advantages, or accommodations of any place
                  of public accommodation by any person who owns, leases (or leases
                  to), or operates a place of public accommodation.

                                                                      42 U.S.C. § 12182(a).

59.     The Website www.symbiome.com is a public accommodation within the definition of Title

        III of the ADA, 42 U.S.C. § 12181(7). The Website offers services to the general public,

        and as such, must be equally accessible to all potential consumers.

60.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

        individuals with disabilities the opportunity to participate in or benefit from the products,



                                                  -16-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 17 of 24 PageID #: 17




        services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

        12182(b)(1)(A)(i).

61.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

        among other things:

               [A] failure to make reasonable modifications in policies, practices,
               or procedures, when such modifications are necessary to afford such
               goods,     services,    facilities, privileges, advantages,       or
               accommodations to individuals with disabilities, unless the entity
               can demonstrate that making such modifications would
               fundamentally alter the nature of such goods, services, facilities,
               privileges, advantages or accommodations; and a failure to take such
               steps as may be necessary to ensure that no individual with a
               disability is excluded, denied services, segregated or otherwise
               treated differently than other individuals because of the absence of
               auxiliary aids and services, unless the entity can demonstrate that
               taking such steps would fundamentally alter the nature of the good,
               service, facility, privilege, advantage, or accommodation being
               offered or would result in an undue burden.

                                                        42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

62.     The acts alleged herein constitute violations of Title III of the ADA, and the regulations

        promulgated thereunder. Plaintiff, who is a member of a protected class of persons under

        the ADA, has a physical disability that substantially limits the major life activity of sight

        within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

63.     In the present case, Plaintiff has been denied full and equal access to the Website and

        consequently has also been denied the services that are provided to other patrons who are

        not disabled. Instead, Plaintiff has been provided services that are inferior to the services

        provided to non-disabled persons, and Defendant has failed to take any prompt or equitable

        steps to remedy this discriminatory conduct. These violations are ongoing.

64.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

        incorporated therein, Plaintiff, requests relief as set forth below.



                                                 -17-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 18 of 24 PageID #: 18




                                 SECOND CAUSE OF ACTION
                                VIOLATIONS OF THE NYSHRL

65.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained in

        paragraphs 1 through 72 of this Complaint as though set forth at length herein.

66.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice for

        any person, being the owner, lessee, proprietor, manager, superintendent, agent, or

        employee of any place of public accommodation . . . because of the . . . disability of any

        person, directly or indirectly, to refuse, withhold from or deny to such person any of the

        accommodations, advantages, facilities or privileges thereof.”.

67.     The Website www.symbiome.com is a sales establishment and public accommodation

        within the definition of N.Y. Exec. Law § 292(9).

68.     Defendant is subject to the New York Human Rights Law because it owns and operates

        www.symbiome.com. Defendant is a person within the meaning of N.Y. Exec. Law. §

        292(1).

69.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

        access barriers to its site, causing www.symbiome.com to be completely inaccessible to

        the blind. This inaccessibility denies blind patrons the full and equal access to the

        facilities, goods, and services that Defendant makes available to the non-disabled public.

70.     Specifically, under N.Y. Exec. Law, “unlawful discriminatory practice” includes, among

        other things, “a refusal to make reasonable modifications in policies, practices, or

        procedures, when such modifications are necessary to afford facilities, privileges,

        advantages or accommodations to individuals with disabilities, unless such person can

        demonstrate that making such modifications would fundamentally alter the nature of such

        facilities, privileges, advantages or accommodations.”



                                                -18-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 19 of 24 PageID #: 19




71.     In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory practice also

        includes, “a refusal to take such steps as may be necessary to ensure that no individual

        with a disability is excluded or denied services because of the absence of auxiliary aids

        and services, unless such person can demonstrate that taking such steps would

        fundamentally alter the nature of the facility, privilege, advantage or accommodation

        being offered or would result in an undue burden.”

72.     There are readily available, well-established guidelines on the Internet for making

        websites accessible to the blind and visually-impaired. These guidelines have been

        followed by other business entities in making their websites accessible, including but not

        limited to: adding alt-text to graphics and ensuring that all features of the site can be

        accessed using a keyboard. Incorporating these basic components to make

        www.symbiome.com accessible would neither fundamentally alter the nature of

        Defendant’s business nor result in an undue burden to Defendant.

73.     Defendant’s actions constitute willful intentional discrimination against the class on the

        basis of a disability in violation of the New York State Human Rights Law, N.Y. Exec.

        Law § 296(2) in that Defendant has:

               (a) constructed and maintained a website that is inaccessible to blind class

               members with knowledge of the discrimination; and/or

               (b) constructed and maintained a website that is sufficiently intuitive and/or

               obvious that is inaccessible to blind class members; and/or

               (c) failed to take actions to correct these access barriers in the face of substantial

               harm and discrimination to blind class members.




                                                 -19-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 20 of 24 PageID #: 20




74.     Defendant has failed to take any prompt or equitable steps to remedy its discriminatory

        conduct. These violations are ongoing.

75.     As such, Defendant has been, and is presently, discriminating against Plaintiff and the

        Class Members on the basis of their disability by denying them the full and equal

        enjoyment of the goods, services, facilities, privileges, advantages, accommodations, and

        opportunities of www.symbiome.com, in continuous violation of N.Y. Exec. Law §

        296(2) et seq. and its implementing regulations.

76.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

        practices, Plaintiff and the Class Members will continue to suffer irreparable harm.

77.     The actions of Defendant were and are in violation of the NYSHRL and therefore

        Plaintiff invokes his right to injunctive relief to remedy the discrimination.

78.     Plaintiff is also entitled to compensatory damages, as well as civil penalties and fines

        pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

79.     Plaintiff is further entitled to reasonable attorneys’ fees and costs.

80.     Pursuant to N.Y. Exec. Law § 297, and the remedies, procedures, and rights set

        forth and incorporated therein, Plaintiff prays for judgment as set forth below.

                                   THIRD CAUSE OF ACTION
                                 VIOLATIONS OF THE NYCHRL
81.     Plaintiff, on behalf of herself and the New York City Sub-Class Members, repeats and

        realleges every allegation of the preceding paragraphs as if fully set forth herein.

82.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

        discriminatory practice for any person, being the owner, lessee, proprietor, manager,

        superintendent, agent or employee of any place or provider of public accommodation,




                                                 -20-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 21 of 24 PageID #: 21




        because of . . . disability . . . directly or indirectly, to refuse, withhold from or deny to such

        person, any of the accommodations, advantages, facilities or privileges thereof.”

83.     Defendant’s Website is a sales establishment and public accommodation within the

        definition of N.Y.C. Admin. Code § 8-102(9).

84.     Defendant is subject to NYCHRL because it owns and operates the Website, making it a

        person within the meaning of N.Y.C. Admin. Code § 8-102(1).

85.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to update or

        remove access barriers to Website, causing its Website and the services integrated with

        such Website to be completely inaccessible to the blind. This inaccessibility denies blind

        patrons full and equal access to the facilities, products, and services that Defendant makes

        available to the non-disabled public.

86.     Defendant is required to “make reasonable accommodation to the needs of persons with

        disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.] from

        discriminating on the basis of disability shall make reasonable accommodation to enable a

        person with a disability to . . . enjoy the right or rights in question provided that the

        disability is known or should have been known by the covered entity.” N.Y.C. Admin.

        Code § 8-107(15)(a).

87.     Defendant’s actions constitute willful intentional discrimination against the Sub-Class on

        the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a) and

        § 8-107(15)(a) in that Defendant has:

                a.      constructed and maintained a website that is inaccessible to blind

                class members with knowledge of the discrimination; and/or

                b.      constructed and maintained a website that is sufficiently intuitive




                                                  -21-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 22 of 24 PageID #: 22




                  and/or obvious that is inaccessible to blind class members; and/or

                  c.     failed to take actions to correct these access barriers in the face of

                  substantial harm and discrimination to blind class members.

88.     Defendant has failed to take any prompt or equitable steps to remedy their discriminatory

        conduct. These violations are ongoing.

89.     As such, Defendant discriminates and will continue in the future to discriminate against

        Plaintiff and Members of the Sub-Class on the basis of disability in the full and equal

        enjoyment of the products, services, facilities, privileges, advantages, accommodations,

        and opportunities of its Website under § 8-107(4)(a) and its implementing regulations.

        Unless the Court enjoins Defendant from continuing to engage in these unlawful practices,

        Plaintiff and the Sub-Class Members will continue to suffer irreparable harm.

90.     Defendant’s actions were and are in violation of the NYCHRL and therefore Plaintiff

        invokes her right to injunctive relief to remedy the discrimination.

91.     Plaintiff is also entitled to compensatory damages, civil penalties and fines under N.Y.C.

        Administrative Code § 8-120(8) and § 8-126(a) for each offense, and punitive damages

        pursuant to § 8-502.

92.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

93.     Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies, procedures, and

        rights set forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                   FOURTH CAUSE OF ACTION
                                     DECLARATORY RELIEF
94.     Plaintiff, on behalf of herself and the Class and New York City Sub-Class Members,

        repeats and realleges every allegation of the preceding paragraphs as if fully set forth

        herein.



                                                  -22-
      Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 23 of 24 PageID #: 23




95.     An actual controversy has arisen and now exists between the parties in that Plaintiff

        contends, and is informed that Defendant denies, that its Website, www.symbiome.com,

        contains access barriers that routinely deny blind customers the full and equal access to the

        products, services, and facilities of the site. Since Defendant owns, operations and controls

        the Website, Defendant is liable for the site’s failure to comply with applicable laws,

        including, but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§

        12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq.,

        which prohibit discrimination against the blind.

96.     A judicial declaration is necessary and appropriate at this time so that each of the parties

        may know their respective rights and duties and act accordingly.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant from

               violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y.C.

               Administrative Code § 8-107, et seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to take

               all the steps necessary to make its Website into full compliance with the

               requirements set forth in the ADA, and its implementing regulations, so that the

               Website is readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains, and/or operates its

               Website in a manner that discriminates against the blind and which fails to provide

               access for persons with disabilities as required by Americans with Disabilities Act,

               42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296(2) et seq., N.Y.C.

               Administrative Code § 8-107, et seq., and the laws of New York;


                                                -23-
    Case 2:21-cv-03048 Document 1 Filed 05/28/21 Page 24 of 24 PageID #: 24




                d.      An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

                23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her

                attorneys as Class Counsel;

                e.      Compensatory damages in an amount to be determined by proof,

                including all applicable statutory and punitive damages and fines, to Plaintiff and

                the proposed class and subclasses for violations of their civil rights under New York

                State and New York City Human Rights Law;

                f.      Pre- and post-judgment interest;

                g.      An award of costs and expenses of this action together with

                reasonable attorneys’ and expert fees; and

                h.      Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

the Complaint raises.


Dated:      Forest Hills, New York
            May 28, 2021


                                               SHALOM LAW, PLLC.

                                               By: /s/Jonathan Shalom
                                               Jonathan Shalom, Esq.
                                               105-13 Metropolitan Avenue
                                               Forest Hills, New York 11375
                                               Tel: (718) 971-9474
                                               Email: Jonathan@ShalomLawNY.com

                                               ATTORNEYS FOR PLAINTIFF




                                                 -24-
